PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Desai et al. 
Application No. 16/303,586
Filed: 20 Nov 2018
For: AUTONOMOUS GRAIN CART DIMENSIONED TO FIT BEHIND HEADER

:
:
:	DECISION ON PETITION
:
:
:


	
This is a decision on the petition under 37 C.F.R. § 1.137(a), filed April 7, 2022, to revive the above-identified application.  

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the $1200.00 issue fee, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3206.  Telephone inquiries concerning the status of the application should be directed to the Office of Data Management at (571) 272-4200.

This application is being referred to the Office of Data Management for processing into a patent.



/LIANA S WALSH/Lead Paralegal Specialist, OPET